Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2020

                                      No. 04-19-00318-CV

                                    Leticia R. BENAVIDES,
                                            Appellant

                                                 v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

        The reporter’s record was originally due to be filed in this appeal on June 13, 2019. On
March 10, 2020, after several volumes of the record were filed, this court was informed that Ms.
Gay Richey is responsible for preparing the final outstanding volumes (volumes 11, 14, 16, &
19). After several unsuccessful attempts to contact Ms. Richey, this court notified her by letter
dated March 26, 2020 that the outstanding volumes of the reporter’s record were late. We
directed Ms. Richey to file a notification of late record if she had not received payment or to file
the reporter’s record no later than April 27, 2020. The reporter’s record was not filed by the
extended deadline.

        It is therefore ORDERED that Ms. Richey file the reporter’s record in this court no later
than fifteen (15) days from the date of this order. If the record is not received by such date, an
order may be issued directing Ms. Richey to appear before this court in person and show cause
why she should not be held in contempt for failing to file the record. The clerk of this court shall
cause a copy of this order to be served on Ms. Richey by certified mail, return receipt requested,
or give other personal notice of this order with proof of delivery. Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy of this order on the
Honorable Jose A. Lopez, Judge of the 49th Judicial District Court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court